Citation Nr: 9909585	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
September 1964.

The instant appeal arose from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
service connection for the cause of the veteran's death.  In 
March 1996 the Board of Veterans' Appeals (Board) denied the 
claim.  The appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In October 1996, the VA General Counsel filed a Motion for 
Remand.  The VA General Counsel asked the Court to vacate the 
Board's decision and to remand this matter for development 
and readjudication.  The Court granted the motion in October 
1996, vacating and remanding the case to the Board.  [redacted].  
Pursuant to the Court's order, the Board remanded this case for 
further development in June 1997.


FINDINGS OF FACT

1.  The veteran was not exposed to nitrogen, sulfur mustard 
and/or Lewisite during active service.

2.  Cancer of the esophagus and lung was first shown 
medically many years after service.

3.  The death certificate shows that the veteran died in 
August 1993 and that the immediate cause of death was 
aspiration pneumonia due to esophageal obstruction resulting 
from poorly differentiated cancer of the esophagus.  The 
other significant condition contributing to death was 
dehydration and Type II diabetes mellitus.

4.  At the time of the veteran's death, he was noncompensably 
service connected for hypertension.

5.  The record contains no competent evidence that the cause 
of the veteran's death was directly incurred in or aggravated 
by service, including any exposure to mustard gas, or that a 
medical relationship existed between any service-connected 
disorder and the cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been due to exposure to mustard gas.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.312, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order to establish service connection for cause of death, the 
evidence of record must show that a disability incurred or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  Id.  A service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1998).  To be considered a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312 (c) (1998).  It is 
not sufficient to show that the service-connected disability 
casually shared in producing death, rather a causal 
connection must be shown.  Id.

The applicable regulatory provisions pertaining to mustard 
gas exposure stipulate the diseases for which service 
connection may be presumed due to exposure to specified 
vesicant agents during active military service.  38 C.F.R. 
§ 3.316 (1998).  When there was full-body exposure to 
nitrogen or sulfur mustard during active service, the 
specified diseases are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma) and 
squamous cell carcinoma of the skin.  38 C.F.R. § 3.316(a)(1) 
(1998).  When there was full-body exposure to nitrogen, 
sulfur mustard or Lewisite during active service, the 
specified diseases are chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma, or chronic 
obstructive pulmonary disease.  38 C.F.R. § 3.316(a)(2) 
(1998).  When there was full-body exposure to nitrogen 
mustard during active service, the specified disease is acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (a)(3) (1998).  
Service connection will be denied where the claimed condition 
is due to the veteran's own willful misconduct or where 
affirmative evidence establishes a nonservice-related 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  A well-grounded claim for service connection for 
the cause of a veteran's death, therefore, is one which 
justifies a belief by a fair and impartial individual that it 
is plausible that the veteran's death resulted from a 
disability incurred in or aggravated by service.

However,

[u]nder [38 C.F.R. § 3.316], the 
[appellant] is relieved of his burden of 
providing medical evidence of a nexus 
between the current disability and the 
in-service exposure.  Rather, service 
connection is granted if the appellant 
has experienced: (1) full-body exposure, 
(2) to the specified vesicant agent, (3) 
during active military service, and (4) 
has subsequently developed the specified 
conditions; all this is subject to the 
exception in paragraph (b).  This 
regulation does not require a medical 
nexus, but rather a nexus is presumed if 
the other conditions are met.  

Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In May 1993, the veteran applied for VA benefits due to 
mustard gas exposure during World War II.  The RO requested 
more information from the veteran, including dates and places 
of the claimed exposure and the unit that the veteran was 
assigned to at the time of the exposure.  In June 1993 the 
veteran responded, indicating that he had been exposed to 
mustard gas in Bari, Italy, and in the Panama Canal Zone.  He 
stated that he could not provide dates of exposure due to his 
poor state of health, but he indicated that he drove to Bari, 
Italy, as part of a trucking unit delivering supplies 
"shortly after the bombing attack on Bari."  He also 
indicated that he stayed overnight in the Panama Canal Zone 
on his way to the Philippines.

The Compensation and Pension Service of VA was contacted to 
inquire if the veteran's name appeared on a list of military 
volunteers who participated in field or chamber testing of 
mustard gas or Lewisite between August 1943 and October 1945.  
Neither the appellant nor the veteran contended that he 
participated in such testing.  The Compensation and Pension 
Service of VA confirmed that the veteran's name was not on 
the list.

The RO also contacted the National Personnel Records Center 
(NPRC) and requested information regarding the veteran's 
claimed exposure to mustard gas in Bari, Italy, during World 
War II.  The NPRC responded that mustard gas exposure was not 
in the veteran's file.  His separation record for his period 
of service from March 1943 to February 1946 noted that his 
military occupation specialty was as a light truck driver.  
His battles and campaigns included Rome-Arno and the Northern 
Apennines.  Awards and decorations included the Philippine 
Liberation Ribbon.

A review of the medical evidence of record shows that the 
veteran was admitted to a private hospital on May 12, 1992, 
with complaints of rectal bleeding.  Hospitalization records 
reveal that esophagoduodenoscopy showed a mass of the mid-
esophagus, and biopsy revealed the mass was a squamous cell 
carcinoma.  The veteran underwent radiation therapy.  

VA treatment records were also developed from the Birmingham 
VA Medical Center (MC) dated from August 1992 to June 1993.  
The veteran was hospitalized from August 24, 1992, to 
September 12, 1992.  The hospitalization summary noted that 
prior medical findings did not reveal evidence of pulmonary 
metastasis.  Radiology reports from that period of 
hospitalization revealed that abnormalities were noted in the 
lungs but were not definitively diagnosed.  An August 1992 
chest X-ray noted that since June 1992 a mass of the lingula 
of the lung had increased in size.  The mass was thought to 
represent a cavitated neoplasm, but it was unknown whether it 
indicated metastatic disease or a second primary cancer.  The 
following day, a computer tomography (CT) scan of the chest 
with contrast assessed the lingula abnormality as an abscess.  
A September 1992 chest X-ray report noted that the lingula 
opacity was consistent with bronchogenic carcinoma and was 
unchanged since August.  Several days later, another chest X-
ray noted that the left upper lobe lingula findings "most 
likely represent bronchogenic carcinoma" and that "[l]ung 
abscess is considered a less likely possibility."

A June 1993 chest X-ray showed abnormalities attributed to 
scarring.  Several days later, a CT scan of the thorax with 
contrast was obtained to exclude metastatic disease.  
Findings were consistent with a carcinoma from the level of 
the thoracic inlet to at least the level of the main 
pulmonary artery bifurcation.  No obvious tracheoesophageal 
communication was noted.  Findings were also consistent with 
radiation pneumitis, and multiple pulmonary nodules were seen 
which were consistent with metastatic foci.

The veteran died on August [redacted], 1993.  The immediate 
cause of death as listed on the death certificate was aspiration 
pneumonia due to an esophageal obstruction which was the 
result of poorly differentiated cancer of the esophagus.  The 
other significant condition contributing to death was 
dehydration and Type II diabetes mellitus.  An autopsy was 
not performed.  At the time of the veteran's death, he was 
noncompensably service-connected for hypertension.

The veteran's widow contended that the underlying disease 
which resulted in her husband's death was caused by exposure 
to mustard gas when the veteran served in Bari, Italy, after 
the area had been bombed in World War II.  She also contended 
that the veteran had cancer in his esophagus and his chest 
area and his lungs.  The Board finds this claim well-grounded 
as the veteran's statements regarding exposure are presumed 
true and as the medical evidence indicates that the veteran 
had lung cancer, one of the disorders listed in 38 C.F.R. 
§ 3.316(a)(1) (1998).  Pearlman v. West, 11 Vet. App. 443, 
447 (1998). 

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The RO searched for records relating to the veteran's alleged 
exposure to mustard gas according to the guidelines set forth 
in Veterans Benefits Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, Chapter 5.18.  Also, all available 
service medical records and VA treatment records have been 
obtained.  She has not asserted and there is nothing in the 
record that shows that there are missing, relevant records.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  After full development of the facts, the Board does 
not find that the requirements of 38 C.F.R. § 3.316 and 3.312 
are met.

Upon review of the evidence of record, the Board fails to 
find that the veteran was actually exposed to nitrogen, 
sulfur mustard and/or Lewisite during active service.  The 
appellant and the veteran did not assert that he was exposed 
to these vesicant agents during field or chamber testing or 
under battlefield conditions in World War II or that he was 
engaged in the manufacture or handling of these agents during 
service.  The NPRC and the Compensation and Pension Service 
of VA has no records concerning the veteran's exposure to 
mustard gas either during field or chamber testing or under 
battlefield or manufacturing or handling conditions in World 
War II.

The veteran and the appellant have asserted that he was 
exposed to mustard gas following the bombing of Bari, Italy.  
An amendment to 38 C.F.R. § 3.316 in August 1994 expanded the 
regulation to acknowledge that those veterans present at the 
German air raid on the harbor of Bari, Italy, were exposed to 
mustard gas and were entitled to service connection for the 
diseases listed in 38 C.F.R. § 3.316.  59 Fed. Reg. 42498, 
August 18, 1994.  However, since the veteran and his wife 
have both stated that he was not present at the time of the 
air raid in Bari, the regulation does not apply to the 
veteran's reported service in Bari, Italy.  Accordingly, the 
appellant is not entitled to service-connection for the cause 
of the veteran's death based upon the presumption that his 
death was due to his exposure to mustard gas.

Assuming, arguendo, that the veteran had been exposed to 
mustard gas, the medical evidence of record does not support 
the contention that a disease which caused or contributed to 
his death was due to a disease for which service connection 
may be presumed due to exposure to mustard gas.  The medical 
evidence, namely his death certificate, shows he died from 
aspiration pneumonia due to esophageal obstruction resulting 
from poorly differentiated cancer of the esophagus with 
dehydration and Type II diabetes mellitus contributing 
significantly to death.  Neither cancer of the esophagus nor 
Type II diabetes mellitus are included in the list of 
diseases for which service connection may be presumed due to 
exposure to specified vesicant agents during active military 
service.  38 C.F.R. § 3.316 (1998).

The Board notes that there is medical evidence in the file 
which suggests that the veteran developed lung cancer prior 
to his death.  It is not clear whether abnormalities in the 
lungs on radiology reports represented a non-cancerous lung 
abscess, esophageal cancer which had metastasized to the 
lungs, or primary lung cancer.  Lung cancer is on the list of 
diseases for which service connection may be presumed due to 
exposure to mustard gas.  38 C.F.R. § 3.316(a)(1) (1998).  
However, the medical evidence of record does not indicate 
that lung cancer caused or contributed to the veteran's 
death.  As noted above, his death was medically determined to 
have resulted from poorly differentiated cancer of the 
esophagus with dehydration and Type II diabetes mellitus 
contributing significantly to death.

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a claimant from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  In circumstances 
where a claimant does not meet the statutory criteria, 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to mustard gas.  See Grottveit v. 
Brown, 5 Vet.App. 91, 193 (1993).

There is nothing contained in the file, other than the 
appellant's contentions, which would tend to establish a 
medical linkage between any mustard gas exposure during 
service and the veteran's death due to cancer of the 
esophagus with dehydration and Type II diabetes mellitus 
contributing significantly to death.  Upon review of the 
entire record, and conceding that carcinoma of the lung is 
medically demonstrated, there is no evidence of the 
esophageal or lung cancer or Type II diabetes mellitus until 
many years after service.  As the appellant is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding any medical causation of her husband's 
illness.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The service medical records are negative for esophageal or 
lung cancer or Type II diabetes mellitus, and the post 
service medical records show that the veteran was not 
diagnosed with cancer until approximately 28 years after his 
discharge from service.  Moreover, there is no competent 
medical evidence which establishes a nexus between any cancer 
or Type II diabetes mellitus and service.  Thus, the Board 
finds that the record is devoid of any probative evidence 
which links the veteran's cancer or his Type II diabetes 
mellitus to active service.  Finally, the appellant has not 
contended, and the medical evidence of record does not 
indicate, that there is any relationship between the 
veteran's cause of death and his noncompensable, service-
connected hypertension.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.

ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 




- 11 -









